THE THIRTEENTH COURT OF APPEALS

                                    13-18-00287-CV


 TV Azteca, S.A.B. de C.V., Publimax, S.A. de C.V., Azteca International Corporation,
     Stations Group, LLC, Northstar McAllen License, LLC, and Patricia Chapoy
                                          v.
   Gloria de los Angeles Trevino Ruiz, Individually and on behalf of her minor child,
                   A.G.J.T., and Armando Ismael Gomez Martinez


                                   On Appeal from the
                     139th District Court of Hidalgo County, Texas
                            Trial Cause No. C-1027-09-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants, TV Azteca, S.A.B. de C.V., Publimax,

S.A. de C.V., Azteca International Corporation, Stations Group, LLC, Northstar McAllen

License, LLC, and Patricia Chapoy and 50% against appellees Gloria de los Angeles

Trevino Ruiz, Individually and on behalf of her minor child, A.G.J.T., and Armando

Ismael Gomez Martinez.

      We further order this decision certified below for observance.

      January 9, 2020